In a filiation proceeding pursuant to article 5 of the Family *709Court Act, petitioner appeals from an order of the Family Court, Queens County, dated March 16, 1979, which, after a hearing, dismissed the petition. Matter remitted to the Family Court, Queens County, for the making of findings of fact, and appeal held in abeyance in the interim. The Family Court failed to set forth the essential facts upon which its order was based, as required by section 165 of the Family Court Act and by CPLR 4213. (See Matter of Hudis v Hudis, 64 AD2d 653.) Since the record before this court is insufficient for a proper consideration of this appeal, it is necessary that there be further action by the Family Court consistent herewith. Mangano, J. P., Gibbons, Gulotta and O’Connor, JJ., concur.
27